Title: To Thomas Jefferson from J. P. P. Derieux, 25 April 1791
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 25 Apr. 1791. Has just received TJ’s of 24 Mch. and is most grateful for what TJ has written to Fenwick. If his hopes are realized he will owe this to TJ alone. If not, he will have the certainty that nothing in the world henceforth could move this unrelenting kinsman from the proceedings of an unjust mother. Hence, whatever the outcome of TJ’s kind effort in his behalf, he will always be grateful. He thanks TJ for the good news of France, the more so because it can be depended on as from him and not from the distorted news of the gazettes. The constitution, it seems, begins to have good effect and he rejoices with all the nation.—He sends TJ a letter for Mde. Bellanger which he hopes will be sent to Mr. Short as soon as possible, since it contains matters on which he awaits a reply with the greatest impatience.—The wheat harvest promises at present to be very fine. They have lately had some very favorable showers, and if it turns warm, the crop will be considerable. He has seen TJ’s mountain some days ago and can assure him that “il m’a paru le le plus beau des Environs.” He would have thought the great drought in the north would have augmented the price of wheat, but this was only gazette news.—Mde. de Rieux, very flattered by TJ’s kind recollection, sends her respect and to this he joins his greatest gratitude.
